DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 4, the terms “the electrode power supply” lack positive antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 8, 9, 12-15, 17, 18, 23, 31, 64 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Miyahara et al. 6,564,503.
In regard to claim 1, Miyahara et al. disclose an insect trapping device comprising an inner passageway structure defining an inner passageway (defined by 10, 20) which, when in an upright orientation (see Fig. 1), extends from an insect entry zone (17) to an insect delivery zone (zone below 21, 28), the inner passageway structure bordered by at least a pair of opposed insect-facing traction-reducing boundary surface regions (inner surfaces of 12-16 which are on opposite sides & also inwardly directed surfaces of 21 which oppose outwardly directed surfaces of 28, and all of these surfaces are generally smooth to thereby reduce traction of the insects) to cause an insect to progress toward the insect delivery zone under gravity (insects enter at 17 and eventually pass to the bottom narrow end of 21), with each boundary surface region including at least one of at least a pair of electrode surface regions (surfaces of 21, 28), wherein each electrode surface region is configured for operative coupling with an electrode power supply (21 receives power from power source in electrical system container 11 via 16; 28 receives power from power source in electrical system container 11 via 18, 25) to deliver electrical power thereto, the electrode surface regions configured to form an electrocution zone therebetween, with a designated spacing which is configured to initiate electrocution of the insect when descending through the electrocution zone (see col. 5, lines 27-48).
In regard to claim 2, Miyahara et al. disclose wherein the designated spacing is within a size distribution of a designated population of the insect (see col. 3, lines 7-13).

In regard to claim 6, Miyahara et al. disclose wherein the inner passageway structure further comprises at least one of:  a first electrode structure (28) defining a first electrode surface region (outwardly directed surface of 28) and a second electrode (21) structure defining a second electrode surface region (inwardly directed surface of 21); and nested inner and outer body structures, with the first and second electrode surface regions formed respectively thereon (see Fig. 1).
In regard to claim 8, Miyahara et al. disclose wherein the boundary surface regions are at least one of:  nested to form the inner passageway with an annular cross section (see Fig. 1); and formed as inner and outer cones, at least in part (21 has a conical shape, upper end of 28 has a conical shape).
In regard to claim 9, Miyahara et al. disclose wherein the inner passageway defines a minimum spacing zone (closest distance between 28 & the bottom narrow end of 21 in Fig. 1) which is included in, adjacent to, or downstream of the electrocution zone (29; closest distance is included in or adjacent to 29), wherein one or more of the 
In regard to claim 12, Miyahara et al. disclose an inner body structure (13 OR 24) and an outer body structure (11-12 OR 28); wherein the inner body structure is removable relative to the outer body structure (13 may slide off and away from 11-12 OR 28 may be removed from 24).
In regard to claim 13, Miyahara et al. disclose wherein the insect entry zone (17) provides an outer traction-enabling entry surface region (12, 13, 16, 23) configured to provide a travel path for the insect (see Fig. 1), and a transition region between an outer entry surface region (16) and adjacent a corresponding traction-inhibiting outer boundary surface region (upper end of 21; the change in direction from 16 and then downwardly into 21 represents a transition).
In regard to claim 14, Miyahara et al. disclose an inner body structure (24) and an outer body structure (221, 22, 23); wherein the outer body structure includes a base structure (22) and an annular wall structure (221) extending therefrom to define an annular bottom surface to be in communication with the insect delivery zone (zone below 21, 28; see Fig. 1).
In regard to claim 15, Miyahara et al. disclose at least one of:  an inner body support structure (26, 27) centrally located relative to the base structure (22) and extending therefrom, the inner body support structure configured to support the inner body structure so as to be substantially aligned with the annular bottom surface (22, 221; see Fig. 1); a configuration where the inner body structure (24) includes a 
In regard to claim 17, Miyahara et al. disclose an inner body anchor structure (25) which is configured to be aligned with the inner body structure (24) to receive a first electrode structure (18) therebetween (18 extends between 24 & 25; see Fig. 1), and removably securable relative to the inner body support structure (26, 27; 25 is secured to 26 via 27).
In regard to claim 18, Miyahara et al. disclose at least one of:  an outer annular wall (23) that is configured to receive a second electrode structure (21) thereon; an outer body anchor structure (fasteners extending through lower ends of 23 in Fig. 1) which is configured to be aligned and securable relative to the outer annular wall structure (23) to receive the second electrode structure (28) therebetween (28 is received between upper ends of 23 and fasteners at lower ends of 23); a configuration where the outer annular wall structure (23) and the second electrode structure (21) are aligned with the outer annular bottom surface (22, 221) according to the central axis of the inner body support structure (26, 27; see Fig. 1); and a housing (10-13) having an upper region (11) and an lower region (12-13), the lower region including a skirt structure (12) bordering an access opening (17), and wherein an outer body anchor structure (16) defines an outer entry surface region (surface of 16) adjacent the access opening (17) and opposite the skirt structure (12).

In regard to claim 31, Miyahara et al. disclose insect trapping device comprising an elongate chamber (generally 10, 20) extending from an entry (17) to an exit (opening at bottom narrow end of 21) to form a passageway therebetween (defined along 17, hollow of 21; see Fig. 1), the chamber having one or more peripheral surface regions (14-16, 21-23) configured to guide at least one instance of an insect of a population of insects under a force of gravity along the passageway when the chamber is oriented in an upright position (see Fig. 1), wherein the chamber provides, along the passageway, a pair of electrodes (21, 28) with a progressively reduced spacing therebetween (see Fig. 1 wherein the distance between 21 & 28 decreases downwardly toward the bottom) from the entry and selected to place each of the instance of the population between both electrodes, wherein the electrodes are configured to receive power (21 receives power from power source in electrical system container 11 via 16; 28 receives power from power source in electrical system container 11 via 18, 25) sufficient to electrocute the insects passing therebetween (see col. 5, lines 27-48).
In regard to claim 64, Miyahara et al. disclose an insect trapping device (1) comprising an elongate chamber means (generally 10, 20) extending from an entry (17) to an exit (opening at bottom narrow end of 21) to form a passageway means (defined along 17, hollow of 21; see Fig. 1) therebetween, the chamber means having one or more peripheral surface regions (14-16, 21-23) configured to guide at least one instance of an insect of a population of insects under a force of gravity along the passageway means when the chamber means is oriented in an upright position (see Fig. 1), wherein .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyahara et al. 6,564,503 in view of Wilbanks 6,050,025 or Cogley 10,736,309.
In regard to claim 24, Miyahara et al. disclose a detachable attractant holder (14) positioned adjacent the insect entry zone (17) which is for attracting a particular kind of insect by using attractants for trapping and killing only a particular kind of insect, but do not disclose a heat source positioned adjacent the insect entry zone.  Wilbanks and Cogley disclose a heat source (122; heat generated by 122 emanates from discharge orifices 132 penetrating the upper sections walls 134-137 so as to pass heated, slightly pressurized air outwardly in turbulent streams 138 and thereby outwardly toward 70 OR 
In regard to claim 26, Miyahara et al. disclose a removable and replaceable source of odor (detachable attractant holder 14), but do not disclose a removable and replaceable source of odor beneath the electrocution zone.  Wilbanks and Cogley disclose a removable and replaceable source of odor (scent drawer 90 with gel 92 that simulates the common smells attractive to mosquitoes or to the target insect is located beneath electrocution grid 60 within support base 30 OR fluid canister 32 with water 34, yeast pill 36, and sugar pill 38 to generate carbon dioxide which is located within base 16 and beneath 106 in Fig. 11) beneath the electrocution zone (60 OR 106).  It would have been obvious to one of ordinary skill in the art to modify the device of Miyahara et al. such that it comprises a removable and replaceable source of odor beneath the electrocution zone in view of Wilbanks or Cogley in order to allow the odor to be emitted such that the odor rises upwardly into the electrocution zone so as to draw the targeted insects toward and into the vicinity of the electrocution zone so as to kill the targeted insects.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyahara et al. 6,564,503 in view of Chu et al. 2008/0060256 and Cogley 10,736,309 or Shichman 6,688,035.
In regard to claim 25, Miyahara et al. do not disclose a continuous or intermittent source of CO2 supplied beneath the electrocution zone.  Chu et al., Cogley, Shichmann disclose a continuous or intermittent source of CO2 (carbon dioxide generating attractant 4 OR fluid canister 32 with water 34, yeast pill 36, and sugar pill 38 to generate carbon dioxide which is located within base 16 and beneath 106 in Fig. 11 OR tea light candle supported by metal tray base 1) supplied beneath the electrocution zone (56 OR 106 OR high voltage grid 3 of bug zapper 2 in Fig. 1).  It would have been obvious to one of ordinary skill in the art to modify the device of Miyahara et al. such that it comprises a continuous or intermittent source of CO2 supplied beneath the electrocution zone in view of Chu et al. or Cogley or Shichmann in order to provide a product of respiration which is key attractant sought after by targeted insects seeking a blood meal from a warm-blooded host so as to draw the targeted insects toward and into the vicinity of the electrocution zone so as to kill the targeted insects.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyahara et al. 6,564,503 in view of Nelson 6,560,918 or Aiello et al. 4,959,923 and Shanahan et al. 4,048,747 or Gang 5,454,186.
Miyahara et al. do not disclose a removable and replaceable insect collection pad beneath and/or adjacent the electrocution zone, within the insect collection zone, the collection pad having an adhesive, for attachment to a corresponding surface.  Nelson and Aiello et al. disclose a removable and replaceable insect collection pad (adhesive .
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyahara et al. 6,564,503 in view of Nelson 6,560,918 or Aiello et al. 4,959,923 and Shanahan et al. 4,048,747 or Gang 5,454,186 as applied to claim 27 above, and further in view of Nelson 6,493,986 or Burrows et al. 6,560,919 or Kunze et al. 5,915,948.
Miyahara et al. and do not disclose an insect collection pad further comprising at least one of an impregnated attractant odor composition; and an impregnated odor scent.  Nelson, Burrows et al., and Kunze et al. disclose an insect collection pad (12 OR 24 OR immobilizer 18) further comprising at least one of an impregnated attractant odor composition (oil-based foot odorant or a pheromone OR pheromone OR pheromone, scent); and an impregnated odor scent (an insect attractant chemical is incorporated into the adhesive which is utilized on the adhesive strip 12; see col. 7, lines 11-19 OR see col. 2, lines 38-42 OR see col. 6, lines 25-37).  It would have been obvious to one of ordinary skill in the art to modify the insect collection pad of Miyahara et al. and such that it further comprises at least one of an impregnated attractant odor composition; and an impregnated odor scent in view of Nelson or Burrows et al. or Kunze et al. in order to provide an insect attractant chemical upon the insect collection pad which may also be used to retain target insects thereon which have been attracted by the attractant impregnated in the insect collection pad. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA